 1
 2
 3
 4
                                 UNITED STATES DISTRICT COURT
 5
                                        DISTRICT OF NEVADA
 6
 7   DONNELL HENRY,                                          Case No. 2:21-cv-00653-APG-NJK
 8           Plaintiff,                                                    ORDER
 9   v.                                                                 [Docket No. 4]
10   JENNIFER DORSEY, et al.,
11           Defendants.
12          Pending before the Court is Plaintiff’s motion to extend the filing deadline for a complete
13 in forma pauperis application. Docket No. 4. The Court GRANTS the motion. No later than
14 June 17, 2021, Plaintiff must either: (1) file a fully complete application to proceed in forma
15 pauperis on the correct form with complete financial attachments in compliance with 28 U.S.C. §
16 1915(a); or (2) pay the full $402 fee for filing a civil action (which includes the $350 filing fee and
17 the $52 administrative fee). Failure to comply with this order may result in a recommendation to
18 the District Judge that this case be dismissed.
19          IT IS SO ORDERED.
20          Dated: May 18, 2021
21                                                                ______________________________
                                                                  Nancy J. Koppe
22                                                                United States Magistrate Judge
23
24
25
26
27
28

                                                      1
